DETAILED ACTION
1.	This action is responsive to the communications filed on 09/09/2022.
2.	Claims 1-20 are pending in this application.
3.	Claims 1-8, 11, 12, have been amended.
4.	Claims 13-20 have been newly added. 

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	Sprigg describes a virtual peripheral hub and services enabling remote access to peripherals commonly connected to personal computers. 
However, Sprigg does not describe, at least, that the network management apparatus includes processing circuitry configured to execute setting of a path to which at least some of the plurality of devices are connected to a transmission path and remaining ones of the plurality of devices are not connected to the transmission path, and execute setting of parameters regarding control of the at least some connected devices while maintaining the remaining ones of the plurality of devices without executing the setting of the parameters. 
The Action asserts that the virtual hub device 112 of Sprigg corresponds to the claimed network management apparatus. Further, the Action asserts that paragraph 0069 of Sprigg teaches the features of executing setting of the path and setting of the parameters. 
 	Applicant respectfully traverses this assertion at least in light of the amendment to the independent claims clarifying that the processing circuitry is configured to execute setting of a path to which at least some of the plurality of devices are connected to a transmission path and remaining ones of the plurality of devices are not connected to the transmission path, and execute setting of parameters regarding control of the at least some connected devices while maintaining the remaining ones of the plurality of devices without executing the setting of the parameters. These are features that are not disclosed or suggested by the cited Sprigg reference, which at best teaches that data can be translated by a virtual peripheral hub device 112 into IP packets. This reference never teaches or suggests executing setting that applies to some of the plurality of devices and does not apply to others. These features detailing the setting are not disclosed or suggested in the cited reference (Applicant’s remarks, pages 9-10)

	In response: The examiner respectfully disagrees. 
	Regarding applicant’s argument that “processing circuitry is configured to execute setting of a path to which at least some of the plurality of devices are connected to a transmission path and remaining ones of the plurality of devices are not connected to the transmission path” is not disclosed by Sprigg, Sprigg discloses that each device follows a path to reach the VPH server 140. In the case of the thermostat 111, the path starts with the thermostat 111 going through the local wireless link 10, to virtual peripheral hub device 112, to cellular communications 2, to a nearby base station 132, which relays the information to an Internet access server 134 and ultimately to the VPH server 140. This path is clearly highlighted in Figure 2A. However, as can also be seen in Figure 2A, that path is not the same path for each of the devices. For example, the webcam 102 goes through USB cable 6 in order to reach the virtual peripheral hub device 112 before continuing on the path to eventually reach VPH server 140. Therefore, the path for webcam 102 is different from path for thermostat 111. 
	Regarding applicant’s argument that “execute setting of parameters regarding control of the at least some connected devices while maintaining the remaining ones of the plurality of devices without executing the setting of the parameters” is not disclosed by Sprigg, Sprigg discloses that the VPH 140 sends back settings to the devices. In an example, the thermostat receives a temperature change setting. This temperature change setting would only apply to the thermostat as the webcam/home security/digital photo frame/BP sensor devices would have no way of applying a temperature change. As such, some devices (thermostat) would execute the setting of parameters while some of the other devices (webcam/home security/digital photo frame/BP sensor) would not be executing the setting of the parameters.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-16, 18, 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprigg et al. (US 2011/0205965).
Regarding claim 1, Sprigg disclosed:
A network system comprising: 
a plurality of devices (Paragraph 60, Figure 1B showing the Internet 114 being used to connect to a plurality of devices, webcam 102, home security 104, digital photo frame 106, and BP sensor 110); and 
a network management apparatus (virtual peripheral hub device 112) connected to the plurality of devices by an IP transmission line (Paragraph 45 The virtual peripheral hub device 112 can be attached to wireless peripherals 102-110. Paragraph 46, the virtual peripheral hub device 112 can connect to peripheral devices 102-110 via wired and wireless communication links such as Ethernet or WiFi (i.e., IP transmission line). Paragraph 60, virtual peripheral hub device 112 includes a wireless transceiver to communicate with local networks such as WiFi through a wireless router 135)
wherein the network management apparatus includes processing circuitry configured (Paragraph 78, Figure 3A 301, virtual peripheral hub device 112 including processor 301) to 
execute setting of a path to which at least some of the plurality of devices are connected to a transmission path and remaining ones of the plurality of devices are not connected to the transmission path (Paragraph 69, Figure 2A, temperature data from a thermostat 111 is communicated to the VPH 112 via a local wireless communication link 10, is transmitted via cellular communications 2 to a nearby base station 132, which relays the information to an Internet access server 134 and ultimately to the VPH server 140 (i.e., setting of a path). Figure 2A further showing based on the device, a certain connection is used as the path to get to the VPH such as webcam 102 using USB cable 6 or digital photo frame using FireWire cable 8 as the path (as shown in Figure 2D). As such, the pathway that the thermostat 111 takes is a different path from what webcam 102 or digital photo frame 106 would take as webcam 102 is using USB cable 6 and digital photo frame uses FireWire cable 8 as the start of their paths and not local wireless communication link 10 as thermostat uses. As such, the other devices are not connected through the same transmission path), and 
execute setting of parameters regarding control of the at least some connected devices while maintaining the remaining ones of the plurality of devices without executing the setting of the parameters (Paragraph 69, VPH server 140 transmits data or commands back to the thermostat 111, such as commands to change a thermostat temperature setting by encapsulating the commands in IP packets that are communicated to the VPH 112 via the cellular network. Upon receiving the packets, the VPH 112 unpacks the commands and relays them via the local wireless communication link 10 to the thermostat 111. The parameter setting would be the changing the temperature, which would not apply or be executed by any of the other devices, such as the webcam or digital photo frame).
Regarding claims 11, 12, the claims are substantially similar to claim 1 and are therefore rejected under the same rationale. 
Regarding claims 2, 13, the limitations of claims 1, 12, have been addressed. Sprigg disclosed:
wherein the processing circuitry of the network management apparatus is further configured to: register setting information on settings of the plurality of devices, and execute the setting on the basis of the setting information (Paragraph 76, after registering with the VPH server 140, such as by entering a username and password or exchanging verification keys, the user requests and receives a listing of all peripheral devices coupled to the VPH 112. Once the user’s PC has the IPv6 addresses of the peripheral devices, the computer may then access particular peripheral devices via wireless communications 4 through the wireless router 143 of the VPH 112. Paragraph 120, the VPH server 120 is configured by user preference settings established in an online session to forward photo files to a particular destination device, such as digital photo frame 106 (i.e., executing the setting)).
Regarding claims 3, 14, the limitations of claims 2, 13, have been addressed. Sprigg disclosed:
wherein the processing circuitry is further configured to register the setting information on the basis of information input by a user (Paragraph 120, configuring the VPH server 140 by user preference settings (i.e., input by a user) established in an online setting).
Regarding claim 4, the limitations of claim 2 have been addressed. Sprigg disclosed:
wherein the network management apparatus includes a setting information holding unit configured to hold the setting information (Paragraph 120, looking up user preference settings in order to determine the appropriate destination for a received photo file).
Regarding claims 5, 15, the limitations of claims 1, 12, have been addressed. Sprigg disclosed:
wherein the processing circuitry is further configured to manage a schedule for execution of the setting (Paragraph 55, only connect to the VPH server to provide an image from the camera when there is a change in the image (i.e., schedule for execution of the setting)).
Regarding claims 6, 16, the limitations of claims 1, 12, have been addressed. Sprigg disclosed:
wherein the processing circuitry is further configured to recognize that the plurality of devices are connected, and execute the setting for the plurality of devices of which the connection is recognized (Paragraph 76, the VPH reports to the VPH server 140 all of the commercial devise coupled to it by wired or wireless links. As part of the registration process, the VPH server 140 assigns unique IPv6 addresses (i.e., more settings) to each of the peripheral devices coupled to the VPH).
Regarding claims 8, 18, the limitations of claims 1, 12, have been addressed. Sprigg disclosed:
wherein the plurality of devices include video devices (Figure 1A showing webcam, home security, and digital photo frame. Paragraph 55, home security cameras), and the processing circuitry is further configured to change a 4K and HD setting, change an image quality setting, or change an operating frequency through setting of the parameters (Paragraph 54, configuring the VPH and VPH server with intelligence to only connect to the VPH server to report a change in security status (i.e., operating frequency. Paragraph 55, only connecting to the VPH to provide an image from a camera when there is a change in the image (i.e., operating frequency)).
Regarding claims 10, 20, the limitations of claims 1, 12, have been addressed. Sprigg disclosed:
wherein the plurality of devices are included in a relay vehicle for capturing a video (Paragraph 52, VPH services include relaying and utilization of data obtained from peripheral devices connected to the VPH 112. Paragraph 104, transmitting requested data in the form of a video feed. A user requesting access to video images from webcam 102, the user receives a video feed).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg et al. (US 2011/0205965) in view of Hira (US 2019/0222481).
Regarding claims 7, 17, the limitations of claims 1, 12, have been addressed. While Sprigg disclosed that the VPH can switch between cellular or local connectivity (Paragraph 97), Sprigg did not explicitly disclose:
wherein the plurality of devices include a network switch configured to change route, and the processing circuitry is further configured to change the setting of the network switch according to the setting of the parameters.
However, in an analogous art, Hira disclosed wherein the plurality of devices include a network switch configured to change route, and the processing circuitry is further configured to change the setting of the network switch according to the setting of the parameters (Paragraph 2, physical hosts are connected with each other using a number of intermediate network devices (e.g., switches). Paragraph 14, Figure 1, the network switches (A1, T1, A2, T2) form two alternative forwarding paths between host A 110A and host B 110B. A first forwarding path is provided by T1, A1, S1, A2, and T2. A second forwarding path is provided by T1, A1, S2, A2, and T2), and the setting execution unit changes the setting of the network switch according to the setting of the parameters (Paragraph 74, host B 110B selects either first forwarding path or second forwarding path. Path selection requires state information to be fed back from host B to host A to select paths appropriately based on link utilization and congestion state (i.e., setting of parameters)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Sprigg with Hira because the references involve determining paths to transfer data over the network, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network switch of Hira with the teachings of Sprigg in order to improve scalability (Hira, Paragraph 25).

Claims 9, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg et al. (US 2011/0205965) in view of Rezek et al. (US 2012/0236160).
Regarding claims 9, 19, the limitations of claims 1, 12, have been addressed. While Sprigg disclosed a plurality of devices (see Figure 2A), Spriggs did not explicitly disclose wherein the plurality of devices are included in a plurality of studios installed at different positions.
	However, in an analogous art, Rezek disclosed wherein the plurality of devices are included in a plurality of studios installed at different positions (Paragraphs 19, 20, Figure 2, showing a receiving studio 400 and a remotely controlled studio 200).
	One of ordinary skill in the art would have been motivated to combine the teachings of Sprigg with Rezek because the references involve peripherals connected to a network and transferring data over the network, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of studios of Rezek with the teachings of Sprigg in order to allow for advantageous remote controlled studio equipment…to allow live shots from any location having broadband connectivity (Rezek, Paragraph 88).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.           

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451